Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 17, 20, 23 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0020718 A1 to Sunrise Memory Corporation (hereinafter “SUNRISE ‘718”), in view of US 2020/0219572 A1 to Sunrise Memory Corporation (hereinafter “SUNRISE ‘572’).
.

With respect to claim 1, SUNRISE ‘718 discloses a process (a process; claim 1 of SUNRISE ‘718), comprising: providing over a planar surface of a semiconductor substrate first and second semiconductor structures (providing over a planar surface of a substrate 150 multiple active stacks 207 (first and second semiconductor structures); paragraphs [0032], [0039}-[0040], claim 1 of SUNRISE ‘718) that are separated by a trench with a predetermined width, as measured along a first direction that is substantially parallel the planar surface (each of the active stacks 207 are separated by respective trenches having width of 65mm (predetermined width) as measured in a first direction  corresponding to the X direction, that is parallel to the planar surface; figures 3(i), 3(ii), paragraphs [0006], (0040]), each semiconductor Structure comprising a plurality of multi-layer active strips each extending lengthwise along a second direction that is substantially orthogonal to the first direction (each of the active stacks 207 includes multi-layer active layers (active strips) having a length extending in a second direction corresponding to the Y direction (orthogonal to the first direction); figures 1a, 3(viii), paragraphs [0005], (0006), [0033]-[0040]) and which are stacked one on top of another along a third direction that is substantially normal to the planar surface (the
active layers are stacked on top of each other in a third direction corresponding to the Z direction (normal to the planar surface); figure 1a, paragraphs [0006], [0033]-[0034]), wherein adjacent ones of the multi-layer active strips are electrically isolated from each other by a layer of an isolation material (adjacent active layers are isolated by isolation films 106 (isolation material); paragraph [0033]), and wherein each active multi-layer strip comprises first and second semiconductor layers of a first conductivity type separated by a dielectric material (each active layer comprises first and second semiconductor layers of a first conductivity separated by a dielectric layer; paragraph [0010], claim 1 of SUNRISE ‘718); recessing sidewalls of the trench at the multi-layer strips along the first direction, thereby creating recesses between adjacent layers of isolation material (recessing the sidewalls of the trench 209, 5-6 nm in the X direction to create recesses between adjacent layers of isolation films; figures 3(ix), paragraphs [0010],  [0045]); providing in the recesses a predetermined material (filling recesses with a third semiconductor layer (predetermined material); paragraph [0010], [0046)); filling the trench with a first filler material (filling the trenches with silicon oxide (first filler material); paragraph [0041], [0047}); forming first and second shafts at a predetermined
distance along the second direction by removing in each shaft a portion of the first filler material from the trench (forming word line spacer columns (first and second shafts) at a predetermined distance along the Y direction by etching word line trenches 209 and removing the silicon oxide from the word line trenches 209; figures 3(iii), 3(iv), 3(viii), paragraphs [0041], [0043], [0044], [0046]-[0047)); filling the first and second shafts with a second filler material (the word line spacer columns are filled with silicon oxide a second time; paragraph [0047]). removing the first fitler material from the trench between the first and second shafts (removing the silicon oxide from the trenches 209;
paragraphs [0012], [0041], [0044], [0048)]); providing a charge-trapping layer conformally on the sidewalls of the trench and filling the remainder of the trench with a conductive material (providing charge storage material 213 deposited conformally on the side walls of the trenches 209 and filling the remainder of the trenches with conductor material; paragraphs [0043], [0048]). 
SUNRISE ‘718 fails to disclose forming first and second shafts by removing in each shaft a portion of each multi-layer strip from each of the first and second
semiconductor structures. 
In an analogous art, SUNRISE ‘572 discloses forming first and second shafts by removing in each shaft a portion of each multi-layer strip from each of the first and second semiconductor structures (portions 231X of charge-trapping layers (portion of each multi-layer strip) are removed prior to insulation shafts 209; figure 2g, paragraphs [0100], (0101]). 
Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SUNRISE ‘718 to include forming first and second shafts by removing in each shaft a portion of each multi-layer strip from each of the first and second semiconductor structures, as taught by SUNRISE ‘572, in order to
provide the advantages of preventing undesirable leakage paths by removing materials that are not protected (see SUNRISE ‘572; paragraph [0101]).
With respect to claim 3, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 1. Modified SUNRISE ‘718 further discloses wherein the charge-trapping layer comprises a tunneling layer, a charge storage layer and a blocking layer (the charge storage material includes a tunnel oxide layer, a silicon-rich nitride layer, and an aluminum oxide layer; paragraph [0048]).
With respect to claim 4, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 3. Modified SUNRISE ‘718 further discloses wherein the tunneling layer comprises one or more of: any silicon oxide “SiOx", silicon nitride “SiN”, silicon oxynitride “SiON", any aluminum oxide “AlOx", any hafnium oxide “HfOx", zirconium oxide “ZrOx", any hafnium silicon oxide “HfSixOy”, and any hafnium
zirconium oxide “HfZrO” (the tunnel oxide layer is silicon oxide; paragraph [0048)).
With respect to claim 5, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 3. Modified SUNRISE ‘718 further discloses wherein the blocking layer comprises one or more of: any silicon oxide “SiOx" and any aluminum oxide “AlOx" (the aluminum oxide layer;paragraph [0048)]).
With respect to claim 6, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 3. Modified SUNRISE ‘718 further discloses wherein the charge storage layer comprises one or more of: silicon nitride “SiN”, hafnium oxide “Hf02”, and hafnium silicon oxynitride “HfSION” (the silicon rich nitride layer; paragraph [0048)).
With respect to claims 7-9, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 1. Modified SUNRISE ‘718 further discloses wherein the conductive material comprises a metal liner and a refractory metal; wherein the metal liner comprises one or more of: titanium “Ti", titanium nitride “TiN", tantalum “Ta” and tantalum nitride “TaN”; and wherein the refractory metal comprises one or more of: tungsten “W", tungsten nitride “WN” and molybdenum “Mo” (the conductor material comprises successive positions of tungsten nitride and tungsten; paragraph [0043)).
With respect to claim 10, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 1. Modified SUNRISE ‘718 further discloses wherein the first filler material comprises silicon oxide (silicon oxide; paragraph [0041]).

With respect to claim 11, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 1. SUNRISE '718 fails to disclose forming a cap over both the charge-trapping layer and the conductive material in the trench. SUNRISE ‘572 discloses forming a cap over both the charge-trapping layer and the conductive material in the trench (capping a charge trapping layer and a conductive layer grown on side
walls of trenches 230; paragraph [0096)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SUNRISE ‘718 to include forming a cap over both the charge-trapping layer and the conductive material in the trench, as taught by SUNRISE ‘572, in order to provide the advantages of improving efficiency by providing further isolation through the use of a blocking dielectric film to cap the charge trapping layer (see SUNRISE ‘572; paragraph [0096)).
With respect to claim 12, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 1. Modified SUNRISE ‘718 further discloses wherein the predetermined material comprises a third semiconductor layer of a second conductivity type opposite the first conductivity type (the third semiconductor layer has a second conductivity type opposite the first conductivity type; paragraph (0010).
With respect to claim 17, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 11. Modified SUNRISE ‘718 further discloses, after forming the cap, removing the second filler material from the shafts and the predetermined material, and replacing the predetermined material with a third semiconductor layer of a second conductivity type opposite the first conductivity type (silicon oxide is removed from the
word line spacer columns to place the third semiconductor layer which has a second conductivity type opposite the first conductivity type: paragraphs [0010], [0044]-[0047)).
With respect to claim 20, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 1. Modified SUNRISE ‘718 further discloses wherein the first and second semiconductor layers of each multi-layer active strip, the charge-trapping layer, the conductive material provide a common bit line, a common source line, a charge storage layer and a gate electrode, respectively, of a thin-film storage transistor
in a NOR memory string (the semiconductor layers, the charge storage layer, the conductive material provide a common bit line, a common source line, a charge storage layer, and a gate electrode of a thin film storage transistor ina NOR memory string; paragraphs [0005], [0007], [0013)).
With respect to claim 23, SUNRISE '718, in view of SUNRISE ‘572, discloses the process of Claim 1. Modified SUNRISE ‘718 further discloses wherein each multi-layer active strip further comprises a conductive layer adjacent and in contact with one or more of the first and second semiconductor layers (conductive layer 305 between the first and second semiconductor layers; figure 3(x), paragraphs [0039], [0043)).
With respect to claim 24, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 23. Modified SUNRISE ‘718 further discloses wherein the conductive layers of the multi-layer active strips replace a sacrificial l material that was in place prior to forming the trench (conductive layer 305 replace sacrificial layers that are in place before the trenches are formed; paragraphs [0040]-[0043)).
With respect to claim 25, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 1. SUNRISE ‘718 fails to disclose providing an
etch stop layer between the first and second semiconductor structures and the planar surface of the semiconductor substrate. SUNRISE ‘572 discloses providing an etch stop layer between the first and second semiconductor structures and the planar surface of the semiconductor substrate (providing an etch-stop barrier film between the semiconductor structures and the substrate; paragraph (0094], [0098)). it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SUNRISE ‘718 to include providing an etch stop layer between the first and second semiconductor structures and the planar surface of the semiconductor
substrate, as taught by SUNRISE ‘572, in order to provide the advantages of preventing damage to semiconductor materials through the use of an etch stop.
With respect to claim 26, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 25. SUNRISE ‘718 fails to disclose wherein the etch stop layer includes one or more of tungsten “W’”, tungsten nitride “WN”, aluminum oxide “AlO” or aluminum nitride “AIN”. SUNRISE ‘572 discloses wherein the etch stop layer includes one or more of tungsten “W”, tungsten nitride “WN”, aluminum oxide “AIO” or aluminum
nitride “AIN® (the etch stop barrier film comprises aluminum oxide; paragraph [0094]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SUNRISE ‘718 to include wherein the etch stop layer includes one or more of tungsten "W”, tungsten nitride “WN”, aluminum oxide “AiO” or aluminum nitride “AIN’, as taught by SUNRISE ‘572, in order to provide the advantages of preventing damage to semiconductor materials through the use of an etch stop.
With respect to claim 27, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 25. SUNRISE ‘718 fails to disclose a pad oxide layer between the etch stop layer and the planar surface of the semiconductor substrate. SUNRISE ‘572 discloses a pad oxide layer between the etch stop layer and the planar surface of the semiconductor substrate (a landing pad between the etch stop barrier film and
the substrate; paragraphs [0092], [0094], [0141}). it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SUNRISE ‘718 to include a pad oxide layer between the etch stop layer and the planar surface of the semiconductor substrate, as taught by SUNRISE ‘572, in order to provide the advantages of preventing damage to semiconductor materials through the
use of an etch stop.
Claims 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over SUNRISE ‘718, in view of SUNRISE ‘572, and in further view of US 6,313,518 B1 to AHN, K et al. (hereinafter ‘AHN’).
With respect to claim 2, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 1. SUNRISE ‘718 fails to disclose wherein the isolation material comprises silicon oxycarbide “SiOC”. AHN discloses wherein the isolation material comprises silicon oxycarbide “SiOC” (a silicon oxycarbide provides isolation between circuit elements and interconnection lines; abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the isolation material of SUNRISE '718 to include silicon oxycarbide “SiOC", as taught by AHN, in order to provide the advantages of reduced noise and signal crosstalk between circuit nodes, reduces power consumption, faster circuit operation, and minimizes the risk of potential timing faults (see AHN; abstract).


Claims 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over SUNRISE ‘718, in view of SUNRISE ‘572, and in further view of US 2018/0342455 A1 to SANDISK TECHNOLOGIES LLC (hereinafter ‘SANDISK’).
With respect to claim 13, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 12. Modified SUNRISE ‘718 further discloses wherein providing a dielectric liner on the sidewalls of the first and second shafts prior to filling the shafts with the second filler material (the word line spacer columns are filled with silicon oxide a second time; paragraph (0047]). SUNRISE ‘718 fails to disclose providing a dielectric liner on the sidewalls of the first and second shafts. SANDISK discloses providing a dielectric liner on the sidewalls of the first and second shaft (providing silicon nitride layers within dielectric material layers between peripheral devices and a three-dimensional array of memory devices (sidewalls of the shafts); paragraph [0035]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SUNRISE ‘718 to include providing a dielectric liner on the sidewalls of the first and second shafts, as taught by SANDISK, in order to provide the advantages of blocking diffusion of hydrogen to improve device performance (see SANDISK; paragraph [0035)).
With respect to claim 14, SUNRISE ‘718, in view of SUNRISE ‘572, and in further view of SANDISK, discloses the process of Claim 13. SUNRISE ‘718 fails to disclose wherein the dielectric liner comprises silicon nitride. SANDISK discloses wherein the dielectric liner comprises silicon nitride (silicon nitride layers; paragraph [0035)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SUNRISE ‘718 to include wherein the dielectric liner comprises silicon nitride, as taught by SANDISK, in order to provide the advantages of blocking diffusion of hydrogen to improve device performance (see SANDISK; paragraph (0035)). 
With respect to claim 15, SUNRISE ‘718, in view of SUNRISE ‘572, and in further view of SANDISK, discloses the process of Claim 13. Modified SUNRISE ‘718 further discloses wherein the second filler material comprises silicon oxide (the word line spacer columns are filled with silicon oxide; paragraph [0047}).
With respect to claim 16, SUNRISE ‘718, in view of SUNRISE ‘572, and in further view of SANDISK, discloses the process of Claim 13. SUNRISE ‘718 further discloses filling the trench with the conductive material, removing the second filler material (after trenches are filled with conductor material, silicon oxide columns are removed from the word line spacing columns; paragraph [0043]). SUNRISE ‘718 fails to
disclose replacing the filler material with the isolation material. SANDISK discloses replacing the filler material with the isolation material (providing silicon nitride layers placed within dielectric material layers; paragraph [0035]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SUNRISE '718 to include replacing the filler material with the isolation material, as taught by SANDISK, in order to provide the advantages of blocking diffusion of hydrogen to improve device performance (see SANDISK; paragraph [0035)).
Claims 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over SUNRISE ‘718, in view of SUNRISE ‘572, and in further view of US 2014/0213032 A1 to SANDISK 3D LLC (hereinafter “SANDISK '032”).
.

With respect to claim 18, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 17. SUNRISE ‘718 fails to disclose after replacing the predetermined material, sealing the third semiconductor layer at the shafts with an atomic layer deposition “ALD” silicon oxide liner. SANDISK ‘032 discloses after replacing the predetermined material, sealing the third semiconductor layer at the shafts with an atomic layer deposition “ALD” silicon oxide liner (a semiconductor material is formed with a blanket deposition of insulation by atomic layer deposition of silicon oxide; paragraph [0064]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SUNRISE ‘718to include after replacing the predetermined material, sealing the third semiconductor layer at the shafts with an atomic layer deposition “ALD” silicon oxide liner, as taught by SANDISK ‘032, in order to provide the advantages of further device protection and insulation.
With respect to claim 19, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 18. SUNRISE ‘718 fails to disclose after providing the ALD silicon oxide liner, filling the shaft with the isolation material. SANDISK ‘032 discloses after providing the ALD silicon oxide liner, filling the shaft with the isolation material (a barrier layer is inserted after providing the silicon oxide layer; paragraphs [0064], [0066)]). it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SUNRISE ‘718 to include after providing the ALD silicon oxide liner, filling the shaft with the isolation material, as taught by SANDISK ‘032, in order to provide the advantages of further device protection and insulation.

Claims 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over over SUNRISE ‘718, in view of SUNRISE ‘572, and in further view of US 2020/0203378 A1 to Sunrise Memory Corporation (hereinafter “SUNRISE ‘378").
With respect to claim 21, SUNRISE ‘718, in view of SUNRISE ‘572, discloses the process of Claim 1. SUNRISE ‘718 fails to disclose wherein the trench is one of a plurality of ttenches created in a semiconductor structure, and wherein the trenches are formed by a plurality of high aspect ratio etches. SUNRISE ‘378 discloses wherein the trench is one of a plurality of trenches created in a semiconductor structure, and
wherein the trenches are formed by a plurality of high aspect ratio etches (trenches are formed with high aspect ratio etches; paragraph [0022)). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SUNRISE ‘718 to include wherein the trench is one of a plurality of trenches created in a semiconductor structure, and wherein the trenches are formed by a plurality of high aspect ratio etches, as taught by SUNRISE ‘378, in order to provide the advantages of ensuring the trench does not become unreliably difficult or prohibitively costly (see SUNRISE ‘378; paragraph [0004)). 
With respect to claim 22, SUNRISE ‘718, in view of SUNRISE ‘572, and in further view of SUNRISE ‘378, discloses the process of Claim 21. SUNRISE ‘718 fails to disclose wherein each high aspect ratio etches has an aspect ratio less than 50. SUNRISE ‘378discloses wherein each high aspect ratio etches has an aspect ratio less than 50 (the high aspect ratio is less than 50; paragraph [0022)). It would have been
obvious to one of ordinary skill in the art at the time of the invention to modify the process of SUNRISE ‘718 to include each high aspect ratio etches has an aspect ratio less than 50, as taught by SUNRISE ‘378, in order to provide the advantages of ensuring the trench does not become unreliably difficult or prohibitively costly (see SUNRISE ‘378; paragraph [0004)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816